DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species K, Sub-Species AA, directed to the embodiment of figures 11A and 11B, and figure 41B, corresponding to claims 1 – 20, in the reply filed on July 7, 2021 is acknowledged. The traversal is on the ground(s) that some of the Species have common features.  This is not found persuasive because since, although some of the Species may have common features, the Species have mutually exclusive structures, as seen in the corresponding figures and identified in the restriction filed on May 19, 2021 (e.g. such as the inclusion/exclusion of certain layers, as well as the layering structure, such as how certain layers are contacting each other, while others are spaced apart, depending on the Species).
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT-EMITTING DEVICE INCLUDING A PLURALITY OF TRANSISTORS BELOW A PLURALITY OF OPTICAL ELEMENTS.

Claim Objections
Claim 16 is objected to because of the following informalities:  Dependent claim 16 recites “the light-emitting element not overlapping with an optical element”, however claim 16 ultimately depends from claim 1, whereby claim 1 already recites this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0183499 A1, prior art of record, see IDS filed July 24, 2020).
Regarding claim 1, Kim discloses a light-emitting device (e.g. figure 2) comprising:
a plurality of light-emitting elements (e.g. light emitting elements comprising electrodes 122R, 122G, 122B, and common layers 134 and 136, ¶ overlapping with a plurality of optical elements (e.g. optical elements (color filter) 124R, 24G, and 124B, ¶ [0046]);
a light-emitting element not overlapping with an optical element (e.g. as seen in figure 2, light emitting element comprising 122W, 134 and 136 does not overlap an optical element (i.e. color filter), ¶ [0046]); and
a plurality of transistors electrically connected to the plurality of light-emitting elements (figure 2, plurality of transistors comprising 102, 106, 108, 110, and 114, ¶ [0045]),
wherein the plurality of transistors are provided below the plurality of optical elements (as seen in figure 2, the transistors 102/106/108/110/114 are below (lower than) the optical elements 124R, 124G, 124B).

Regarding claim 2, Kim discloses a light-emitting device (e.g. figure 2) comprising:
a first light-emitting element (e.g. first light emitting element comprising 122R, 134, 136, ¶ [0047] and [0049]) overlapping with a first optical element (e.g. first optical element 124R, ¶ [0046]);
a second light-emitting element (e.g. second light emitting element comprising 122G, 134, 136, ¶ [0047] and [0049]) overlapping with a second optical element (e.g. second optical element 124G, ¶ [0046]);
a third light-emitting element (e.g. third light emitting element comprising 122B, 134, 136, ¶ [0047] and [0049]) overlapping with a third optical element (e.g. third optical element 124B, ¶ [0046]);
a fourth light-emitting element not overlapping with an optical element (e.g. as seen in figure 2, fourth light emitting element comprising 122W, 134 and 136 does not overlap an optical element (i.e. color filter), ¶ [0046]);
a first transistor electrically connected to the first light-emitting element; a second transistor electrically connected to the second light-emitting element; a third transistor electrically connected to the third light-emitting element; and a fourth transistor electrically connected to the fourth light-emitting element (as seen in figure 2, there are first, second, third, and fourth transistors comprising elements 102, 106, 108, 110 and 114, each electrically connected to the respective first, second, third, and fourth light-emitting elements, ¶ [0045]),
wherein the first to fourth transistors are provided below the first to third optical elements (as seen in figure 2, the first to fourth transistors comprising 102/106/108/110/114 are below (lower than) the first to third optical elements 124R, 124G, 124B).

Regarding claim 3, Kim discloses a light-emitting device (e.g. figure 2) comprising:
a first light-emitting element (e.g. first light emitting element comprising 122R, 134, 136, ¶ [0047] and [0049]) overlapping with a first optical element (e.g. first optical element 124R, ¶ [0046]);
a second light-emitting element (e.g. second light emitting element comprising 122G, 134, 136, ¶ [0047] and [0049]) overlapping with a second optical element (e.g. second optical element 124G, ¶ [0046]);
a third light-emitting element (e.g. third light emitting element comprising 122B, 134, 136, ¶ [0047] and [0049]) overlapping with a third optical element (e.g. third optical element 124B, ¶ [0046]);
a fourth light-emitting element not overlapping with an optical element (e.g. as seen in figure 2, fourth light emitting element comprising 122W, 134 and 136 does not overlap an optical element (i.e. color filter), ¶ [0046]);
a first transistor electrically connected to the first light-emitting element; a second transistor electrically connected to the second light-emitting element; a third transistor electrically connected to the third light-emitting element; and a fourth transistor electrically connected to the fourth light-emitting element (as seen in figure 2, there are first, second, third, and fourth transistors comprising elements 102, 106, 108, 110 and 114, each electrically connected to the respective first, second, third, and fourth light-emitting elements, ¶ [0045]),
wherein the first to third optical elements are provided between the first to fourth transistors and the first to fourth light-emitting elements (e.g. as seen in figure 2, the first to third optical elements 124R, 124G, 124B are between the first to fourth transistors comprising 102/106/108/110/114 and the first to fourth light-emitting elements comprising 122R, 122G, 122B, 122W, 134 and 136, similar to that shown in figure 11A of the current application).

Regarding claim 4, Kim discloses the light-emitting device according to claim 1, wherein light is emitted towards the plurality of transistors (e.g. as seen in figure 2, light is emitting from the plurality of light emitting elements, through the color filters, and toward the direction of the transistors).

Regarding claim 5, Kim discloses the light-emitting device according to claim 2, wherein light is emitted towards the first to fourth transistors (e.g. as seen in figure 2, light is emitting from the plurality of light emitting elements, through the color filters, and toward the direction of the transistors).

Regarding claim 6, Kim discloses the light-emitting device according to claim 3, wherein light is emitted towards the first to fourth transistors (e.g. as seen in figure 2, light is emitting from the plurality of light emitting elements, through the color filters, and toward the direction of the transistors).

Regarding claim 7, Kim discloses the light-emitting device according to claim 1, wherein one of the plurality of light-emitting elements emits blue light, wherein another of the plurality of light-emitting elements emits green light, and wherein the light-emitting element not overlapping with an optical element emits white light (e.g. as seen in figure 2, and disclosed in ¶ [0046] and [0048] - [0049]).

Regarding claim 8, Kim discloses the light-emitting device according to claim 2, wherein the first light-emitting element emits blue light, wherein the second light-emitting element emits red light, wherein the third light-emitting element emits green light (e.g. reinterpret the first, second, and third light-emitting elements to corresponding to the blue, red, and green light emitting elements seen in figure 2 of Kim, which still reads on claim 2 above), and wherein the fourth light-emitting element emits white light (e.g. as seen in figure 2 and disclosed in ¶ [0048] and [0046]).

Regarding claim 9, Kim discloses the light-emitting device according to claim 3, wherein the first light-emitting element emits blue light, wherein the second light-emitting element emits red light, wherein the third light-emitting element emits green light (e.g. reinterpret the first, second, and third light-emitting elements to corresponding to the blue, red, and green light emitting elements seen in figure 2 of Kim, which still reads on claim 3 above), and wherein the fourth light-emitting element emits white light (e.g. as seen in figure 2 and disclosed in ¶ [0048] and [0046]).

Regarding claim 10, Kim discloses the light-emitting device according to claim 1, wherein the plurality of optical elements are color filters (e.g. ¶ [0046] discloses the plurality of optical elements 124R, 124G, 124B are color filters).

Regarding claim 11, Kim discloses the light-emitting device according to claim 2, wherein each of the first to third optical elements is a color filter (e.g. ¶ [0046] discloses the plurality of optical elements 124R, 124G, 124B are color filters).

Regarding claim 12, Kim discloses the light-emitting device according to claim 3, wherein each of the first to third optical elements is a color filter (e.g. ¶ [0046] discloses the plurality of optical elements 124R, 124G, 124B are color filters).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 13 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Inoue et al. (US 2014/0339526 A1, prior art of record, see IDS filed July 24, 2020).
Regarding claim 13, Kim discloses the light-emitting device according to claim 1, further comprising:
a substrate below the plurality of transistors (figure 2, substrate 100);
a conductive layer over the substrate (e.g. conductive layer 102, ¶ [0045]);
a first insulating layer over the conductive layer (e.g. first insulating layer 112, ¶ [0045]);
an oxide semiconductor layer comprising In, Ga, and Zn over the first insulating layer (e.g. oxide semiconductor layer 114, whereby ¶ [0045] discloses the oxide semiconductor layer may be formed of various materials, including In, Ga, and Zn. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07);
a second conductive layer over and in contact with the oxide semiconductor layer (figure 2, second conductive layer 108/110, ¶ [0045]);
a second insulating layer over the second conductive layer and below one of the plurality of optical elements (figure 2, second insulating layer 118, ¶ [0045]);
a first transparent conductive layer over and electrically connected to the second conductive layer (e.g. first transparent conductive layer 122a, ¶ [0052]);
a light-emitting layer over the first transparent conductive layer (light-emitting layer 134, ¶ [0047] – [0048]); and
a third conductive layer over the light-emitting layer (third conductive layer 136, ¶ [0047]),
wherein a portion of the oxide semiconductor layer is configured to function as a channel of any one of the plurality of transistors (e.g. as seen in figure 2 and disclosed in ¶ [0045]), and
wherein the first transparent conductive layer is over the one of the plurality of optical elements with a third insulating layer provided therebetween (e.g. figure 2, third insulating layer 126 between the first transparent conductive layer 122a and the plurality of optical elements 124R, 124G, 124B, ¶ [0058]).
Kim is silent with respect to disclosing the substrate is made of glass.
Inoue discloses an analogous light-emitting device (e.g. figure 1), whereby the substrate is made of glass (¶ [0070] discloses substrate 100 is made of glass).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the substrate is made of glass since Kim discloses light-emitting elements formed on a substrate, and Inoue discloses it was known to form light-emitting elements on a glass substrate. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to have a glass substrate in order to allow light to pass through the substrate.

Regarding claim 14, Kim discloses the light-emitting device according to claim 2, further comprising:
a substrate below the first to fourth transistors (figure 2, substrate 100);
a conductive layer over the substrate (e.g. conductive layer 102, ¶ [0045]);
a first insulating layer over the conductive layer (e.g. first insulating layer 112, ¶ [0045]);
an oxide semiconductor layer comprising In, Ga, and Zn over the first insulating layer (e.g. oxide semiconductor layer 114, whereby ¶ [0045] discloses the oxide semiconductor layer may be formed of various materials, 
a second conductive layer over and in contact with the oxide semiconductor layer (figure 2, second conductive layer 108/110, ¶ [0045]);
a second insulating layer over the second conductive layer and below the first optical element (figure 2, second insulating layer 118, ¶ [0045]);
a first transparent conductive layer over and electrically connected to the second conductive layer (e.g. first transparent conductive layer 122a, ¶ [0052]);
a light-emitting layer over the first transparent conductive layer (light-emitting layer 134, ¶ [0047] – [0048]); and
a third conductive layer over the light-emitting layer (third conductive layer 136, ¶ [0047]),
wherein a portion of the oxide semiconductor layer is configured to function as a channel of the first transistor (e.g. as seen in figure 2 and disclosed in ¶ [0045]), and
wherein the first transparent conductive layer is over the first optical element with a third insulating layer provided therebetween (e.g. figure 2, third insulating layer 126 between the first transparent conductive layer 122a and the first optical element 124R, ¶ [0058]).
Kim is silent with respect to disclosing the substrate is made of glass.
Inoue discloses an analogous light-emitting device (e.g. figure 1), whereby the substrate is made of glass (¶ [0070] discloses substrate 100 is made of glass).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the substrate is made of glass since Kim discloses light-emitting elements formed on a substrate, and Inoue discloses it was known to form light-emitting elements on a glass substrate. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to have a glass substrate in order to allow light to pass through the substrate.

Regarding claim 15, Kim discloses the light-emitting device according to claim 3, further comprising:
a substrate below the first to fourth transistors (figure 2, substrate 100); 
a conductive layer over the substrate (e.g. conductive layer 102, ¶ [0045]);
a first insulating layer over the conductive layer (e.g. first insulating layer 112, ¶ [0045]);
an oxide semiconductor layer comprising In, Ga, and Zn over the first insulating layer (e.g. oxide semiconductor layer 114, whereby ¶ [0045] discloses the oxide semiconductor layer may be formed of various materials, 
a second conductive layer over and in contact with the oxide semiconductor layer (figure 2, second conductive layer 108/110, ¶ [0045]);
a second insulating layer over the second conductive layer and below the first optical element (figure 2, second insulating layer 118, ¶ [0045]);
a first transparent conductive layer over and electrically connected to the second conductive layer (e.g. first transparent conductive layer 122a, ¶ [0052]);
a light-emitting layer over the first transparent conductive layer light-emitting layer 134, ¶ [0047] – [0048]); and
a third conductive layer over the light-emitting layer (third conductive layer 136, ¶ [0047]),
wherein a portion of the oxide semiconductor layer is configured to function as a channel of the first transistor (e.g. as seen in figure 2 and disclosed in ¶ [0045]), and
wherein the first transparent conductive layer is over the first optical element with a third insulating layer provided therebetween (e.g. figure 2, third insulating layer 126 between the first transparent conductive layer 122a and the first optical element 124R, ¶ [0058]).
Kim is silent with respect to disclosing the substrate is made of glass.
Inoue discloses an analogous light-emitting device (e.g. figure 1), whereby the substrate is made of glass (¶ [0070] discloses substrate 100 is made of glass).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that the substrate is made of glass since Kim discloses light-emitting elements formed on a substrate, and Inoue discloses it was known to form light-emitting elements on a glass substrate. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to have a glass substrate in order to allow light to pass through the substrate.

Regarding claim 16, Kim in view of Inoue disclose the light-emitting device according to claim 13, wherein the light-emitting layer is shared by the plurality of light emitting elements (Kim: e.g. as seen in figure 2, light-emitting layer 134 is shared between all of the light-emitting elements, ¶ [0047] – [0048]) and the light-emitting element not overlapping with an optical element (see claim objection above) (e.g. as seen in figure 2, light emitting element comprising 122W, 134 and 136 does not overlap an optical element (i.e. color filter), ¶ [0046]).

Regarding claim 17, Kim in view of Inoue disclose the light-emitting device according to claim 14, wherein the light-emitting layer is shared by the first to fourth light emitting elements (Kim: e.g. as seen in figure 2, light-emitting layer 134 is shared between all of the light-emitting elements, ¶ [0047] – [0048]).

Regarding claim 18, Kim in view of Inoue disclose the light-emitting device according to claim 15, wherein the light-emitting layer is shared by the first to fourth light emitting elements (Kim: e.g. as seen in figure 2, light-emitting layer 134 is shared between all of the light-emitting elements, ¶ [0047] – [0048]).

Regarding claim 19, Kim discloses the light-emitting device according to claim 1, wherein the plurality of light emitting elements and the light-emitting element not overlapping with an optical element share a light-emitting layer (e.g. as seen in figure 2, light-emitting layer 134 is shared between all of the light-emitting elements, ¶ [0047] – [0048]).
Kim is silent with respect to explicitly disclosing an exciplex is formed in the light-emitting layer.
Inoue discloses an analogous device (e.g. figures 1 and 2), whereby an exciplex is formed in the light-emitting layer (e.g. as disclosed in ¶ [0129] and [0132]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that an exciplex is formed in the light-emitting layer since it was known in the art that 

Regarding claim 20, Kim discloses the light-emitting device according to claim 12, wherein the first to fourth light emitting elements share a light-emitting layer (e.g. as seen in figure 2, light-emitting layer 134 is shared between all of the light-emitting elements, ¶ [0047] – [0048]).
Kim is silent with respect to explicitly disclosing an exciplex is formed in the light-emitting layer.
Inoue discloses an analogous device (e.g. figures 1 and 2), whereby an exciplex is formed in the light-emitting layer (e.g. as disclosed in ¶ [0129] and [0132]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim such that an exciplex is formed in the light-emitting layer since it was known in the art that analogous light-emitting layers may formed an exciplex, as disclosed by Inoue. One would have been motivated to have an exciplex formed in the light-emitting layer in order to maximize the energy transfer between excitation states of the light-emitting layer (e.g. as discussed by Inoue, ¶ [0129]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT T HUBER/Primary Examiner, Art Unit 2892